EXHIBIT 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Allan Reine (“Executive”) and Pieris Pharmaceuticals, Inc., a Nevada
corporation (the “Company”) (together referred to herein as the “Parties”),
effective as of August 9, 2017 (the “Effective Date”).

 

R E C I T A L S

WHEREAS, the Company desires to employ Executive as Sr. Vice President and Chief
Financial Officer of the Company and Executive desires to accept such
employment, subject to the terms and conditions contained in this Agreement,

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term of Agreement. This Agreement shall become effective on the Effective
Date and shall continue unless terminated in accordance with the terms and
conditions contained in Sections 3 and 4 of this Agreement (the “Term”).
Executive’s employment shall begin on August 9, 2017, unless otherwise agreed to
in writing by the Parties (the “Start Date”), and at all times shall be
“at-will”.

(b) Position and Duties. Subject to the terms and conditions of this Agreement,
the Company agrees to employ Executive during the Term as Sr. Vice President and
Chief Financial Officer of the Company and as such he shall report to the Chief
Executive Officer of the Company. Executive shall perform such duties and bear
the responsibilities as are customarily associated with this position as well as
such other duties as shall be specified and designated from time to time by the
Company’s Chief Executive Officer, his designee, and/or the Company’s board of
directors (the “Board”).

(c) Location. Executive shall perform services for the Company at the Company’s
offices located in Boston, Massachusetts; provided, however, that the Company
may from time to time require Executive to travel to other locations in
connection with the Company’s business on a reasonable basis.

(d) Exclusivity.

(i) During the Term, Executive shall devote all of Executive’s business time and
energies to the business and affairs of Company and its Affiliates and to the
faithful and diligent performance of the duties and responsibilities described
herein. During the Term, Executive shall not (A) accept any other employment or
consultancy or (B) serve on the board of directors or similar body of any
entity, unless such position is approved by the Chief Executive Officer as set
forth in subsection (d)(ii) below (which such



--------------------------------------------------------------------------------

approval shall continue until such time as the Company provides notice to
Executive that, in its reasonable judgment, such position is with a Competing
Entity, interferes with Executive’s duties to the Company or places Executive in
a Competing Position with, or otherwise conflicts with, the interests of the
Company, at which time the Company and Executive will discuss such conflict and
the parties will use reasonable efforts to reach agreement on its resolution);
provided that Executive may engage in civic and not-for-profit activities, so
long as such activities, in the aggregate, do not conflict with the interests of
the Company or materially interfere with the performance of Executive’s duties
to the Company and do not otherwise conflict with subsection (d)(ii) below.

(ii) During Executive’s employment by the Company, Executive agrees not to
acquire, assume or participate in, directly or indirectly, any financial
position, investment or interest known by Executive to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise
or in any Competing Entity, directly or indirectly; provided, however, Executive
may accept equity compensation related to the positions or business activities
engaged in which have been approved by the Company pursuant to subsection (d)(i)
above. Ownership by Executive, as a passive investment, of less than two percent
(2%) of the outstanding shares of capital stock of any corporation with one or
more classes of its capital stock listed on a national securities exchange or
publicly traded on a national securities exchange or in the over-the-counter
market shall not constitute breach of this Section 1(d).

(iii) The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the Company and the performance
by the Executive of the Executive’s duties hereunder do not and shall not
constitute a breach of, conflict with, or otherwise contravene or cause a
default under, the terms of any other agreement or policy to which the Executive
is a party or otherwise bound or any judgment, order or decree to which the
Executive is subject; (ii) in entering into this Agreement and carrying out
Executive’s duties under this Agreement, Executive will not disclose to the
Company any trade secret, confidential or proprietary information belonging to
any other Person, including any previous employer, and that Executive shall not
bring with Executive any such information to the Company; (iii) the Executive is
not bound by any agreement with any previous employer or other party to refrain
from competing with the business of, which would be violated by Executive’s
employment with the Company; and (iv) all facts Executive has presented or will
present to the Company in connection with entering into this Agreement and an
employment relationship with the Company are accurate and true, and this
includes all oral and written statements Executive has made to the Company
(including, but not limited to, those pertaining to any agreements Executive
previously entered into containing restrictive covenants, Executive’s prior work
experience, and Executive’s prior exposure to trade secrets, confidential and
proprietary information), and Executive understands that the Company will rely
upon the accuracy and truth of the representations and warranties of the
Executive set forth herein and the Executive consents to such reliance.

 

2



--------------------------------------------------------------------------------

2. Compensation and Related Matters.

(a) Base Salary. Executive’s annual base salary (“Base Salary”) will be $375,000
in U.S. Dollars, less payroll deductions and all required withholdings, payable
in accordance with the Company’s normal payroll practices in effect from time to
time. The Board or a committee of the Board shall review Executive’s Base Salary
at least annually to determine if adjustments upward to Executive’s Base Salary,
if any, will be made solely at the discretion of the Board or a committee of the
Board.

(b) Bonus. Executive shall also be eligible for an annual discretionary bonus of
up to 40% of Executive’s then-Base Salary (the “Target Bonus Amount”) as
determined by the Board or a committee of the Board in its sole discretion,
based upon the Board’s or a committee of the Board’s evaluation (in its sole
discretion) of the achievement of specific individual and/or Company-wide
performance goals as chosen and determined by the Board or a committee of the
Board in its sole discretion. The annual discretionary bonus, if any, shall be
payable, less authorized deductions and required withholdings, no later than
March 15th of the calendar year immediately following the calendar year in which
it was earned. The Target Bonus Amount of any annual discretionary bonus for
which Executive is eligible shall be reviewed by the Board or a committee of the
Board from time to time. Notwithstanding the above, The Chief Executive Officer
of the Company may recommend that the Board or a committee of the Board approve
an increase in the Target Bonus Amount and/or payment of a full-year bonus for
the 2017 calendar year. For the avoidance of doubt, any increase in Target Bonus
Amount or payment of full-year bonus pursuant to this Section is subject to the
sole and absolute discretion of the Board or applicable committee of the Board.

(c) Inducement Award. Subject to approval of the Board or an appropriate
committee thereof, the Company shall grant Executive on the Start Date or as
soon thereafter as practicable, a nonqualified stock option to purchase 450,000
shares of common stock of the Company (the “Inducement Award”). Twenty-five
percent (25%) of the Inducement Award shall vest on the first anniversary of the
Start Date (the “Initial Vesting Date”), with the remaining (75%) of the
Inducement Award to vest over the next three years in equal installments on a
quarterly basis beginning on the last day of the next calendar quarter after the
Initial Vesting Date, subject in each case to Executive’s continued employment
in Good Standing. The Inducement Award is intended as an inducement grant
pursuant to the parameters set forth in Nasdaq Rule 5635(c)(4), which, in this
case, provides an exception to the stockholder approval requirements for the
grant of non-qualified stock options outside the Company’s 2016 Employee,
Director and Consultant Equity Incentive Plan (the “Plan”). The Inducement Award
shall be evidenced in writing by a stock option agreement, and subject to terms
and conditions substantially similar to the Plan and the Company’s standard form
of stock option agreement. The stock option agreement evidencing the Inducement
Award shall expire ten (10) years from the date of grant except as otherwise
provided herein or in the stock option agreement.

(d) Performance Award. Subject to approval of the Board or an appropriate
committee thereof, the Company shall grant Executive on the Start Date or as
soon thereafter as practicable, an incentive stock option to purchase up to
50,000 shares of common stock of the Company (the “Performance Award”) pursuant
to the Plan. Vesting shall begin on the date that Executive receives
certification from the Board or an appropriate committee thereof of
substantially meeting 2017 personal objectives (which are mutually agreed upon
on or about the initiation of employment) (such date of certification, the
“Certification Date”). Such certification

 

3



--------------------------------------------------------------------------------

shall also reflect the number of shares (up to 50,000) that shall vest in
connection with the Performance Award. Twenty-five percent (25%) of the
Performance Award shall vest on the first anniversary of the Certification Date
with the remaining (75%) of the Performance Award to vest over the next three
years in equal installments on a quarterly basis beginning on the last day of
the next calendar quarter one year after the Certification Date, subject in each
case to Executive’s continued employment in Good Standing. The Performance Award
shall be evidenced in writing by a stock option agreement, and subject to terms
and conditions of the Plan and the Company’s standard form of stock option
agreement. The stock option agreement shall expire ten (10) years from the date
of grant except as otherwise provided herein or in the stock option agreement.

(e) Benefits. During the Term, the Company, shall provide Executive with
coverage under all employee benefit programs, plans and practices as are in
effect from time to time and which the Company, makes available from time to
time to its senior executive officers, with at least the same opportunity to
participate as the other senior executive officers of the Company, including,
without limitation, if applicable, retirement, pension, medical, dental,
hospitalization, life insurance, short and long term disability, accidental
death and dismemberment and travel accident coverage.

(f) Vacation and Fringe Benefits. Executive shall be entitled to four (4) weeks
paid vacation in each calendar year (pro-rated as necessary for partial calendar
years during the Term). Executive may take his vacation at such times consistent
with the vacation policies as are in effect from time to time with respect to
senior executive officers. Executive shall be entitled to the perquisites and
fringe benefits which the Company makes available from time to time to its
senior executive officers, commensurate with Executive’s position with the
Company.

(g) Business Expenses. During the Term, the Company shall reimburse Executive
for all reasonable business expenses incurred in the conduct of Executive’s
duties hereunder in accordance with the applicable expense reimbursement
policies.

(h) Clawback. Any amounts paid pursuant to this Agreement shall be subject to
recoupment in accordance with any clawback policy that the Company has adopted
or is required in the future to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law.

3. Termination.

(a) At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law. This means that it is not for any specified period of time and can be
terminated by any of the parties hereto at any time, with or without advance
notice (other than as stated herein), and for any or no particular reason or
cause. It also means that Executive’s job duties, title and responsibility,
compensation and benefits, as well as the personnel policies and procedures in
effect, may be changed with prospective effect, with or without notice, at any
time in the sole discretion of the Company. This “at-will” nature of Executive’s
employment shall remain unchanged during Executive’s tenure as an employee and
may not be changed, except in an express writing signed by Executive and a duly
authorized member of the Board. If Executive’s employment terminates for any
reason, Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

4. Obligations Upon Termination of Employment.

(a) Executive’s Obligations.

(i) Notice Period. Anything in this Agreement notwithstanding, Executive may
voluntarily terminate his employment hereunder upon not less than ninety
(90) days prior written notice of Executive delivered to the Company, or upon
such shorter notice as Executive and the Company shall agree.

(ii) Confidentiality. Executive shall not during the Term and thereafter,
without the prior written consent of the Company, knowingly (i) divulge,
disclose or make accessible any Confidential Information (as defined below) to
any other person, firm, partnership, corporation or other entity or (ii) use any
Confidential Information for his own purposes or for the benefit of any other
person, firm, partnership, corporation or other entity (other than the Company),
except (x) during the Term, in the business of and for the benefit of the
Company or (y) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such Confidential Information or by state, federal, foreign or
local law, rule or regulation; provided that, in the event that Executive is so
required to disclose Confidential Information, Executive shall, prior to making
any such disclosure, provide the Company with prompt written notice of such
requirement so that the Company may seek an appropriate protective order. For
purposes of this Agreement, “Confidential Information” shall mean all
confidential Company data, analyses, reports, interpretations, forecasts,
documents and information concerning the affairs of the Company and its
Affiliates, including, without limitation, confidential financial data,
strategic business plans, computer programs and documentation, product
development data (or other proprietary product data), customer lists and
customer information, discoveries, practices, policies, processes, methods,
marketing plans, prospects, opportunities and other proprietary information and
trade secrets in whatever form, tangible or intangible; provided that
Confidential Information shall not include (x) information that has become
generally available to the public other than as a result of disclosure by
Executive in a manner violative of this Section 4, or (y) information that is
rightly received by Executive without restriction on disclosure from a third
party legally entitled to possess and disclose such information without
restriction (other than information that Executive may learn or has learned by
reason of his association with any Affiliate). Upon conclusion of the Term or at
any point prior on request of the Company, Executive shall immediately return to
the Company all Confidential Information, including copies, reproductions and

 

5



--------------------------------------------------------------------------------

summaries thereof, in his possession and shall erase all such Confidential
Information from all media in his possession, and, if the Company so requests,
shall certify in writing that he has done so. All Confidential Information is
and shall remain the property of the Company and its Affiliates.

(iii) Trade Secrets. For purposes of this Agreement, the term “trade secrets,”
shall be given its broadest possible interpretation under applicable law and
shall mean all forms and types of financial, business, scientific, technical,
economic, or engineering information, including patterns, plans, compilations,
program devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs, or codes, whether tangible or intangible, and whether or
how stored, compiled, or memorialized physically, electronically, graphically,
photographically, or in writing that (i) the Company has taken reasonable
measures to keep secret, and that (ii) derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable through proper means by, another person who can obtain economic
value from the disclosure or use of the information.

(iv) Non-Competition. During the Term and twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Board (which the
Board may grant or withhold in its discretion): he shall not serve in or
otherwise occupy a Competing Position at, or have any financial interest in, any
Competing Entity, except that Executive’s passive ownership of less than two
(2%) percent of the stock of a publicly-held corporation whose stock is traded
on a national securities exchange shall not, by itself, be deemed a breach of
this Section 4(a)(iv).

(v) Non-Solicitation. During the Term and for twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Board he shall
not, on his own behalf or on behalf of any person or entity, directly or
indirectly, (a) solicit for employment any employee who has been employed by the
Company or any Affiliate at any time during the twelve (12) months immediately
preceding such solicitation or offer or (b) solicit for the business of or
provide services to any client, customer, or vendor of the Company or any
Affiliate for which he or any subordinate provided services during the Term.

(vi) Intellectual Property. All Intellectual Property (as defined below) and
Technology (as defined below) created, developed, obtained or conceived of by
Executive during the Term, and all business opportunities presented to Executive
during the Term shall be owned by and belong exclusively to the Company,
provided that they directly relate to the business of the Company, as of the
date of such creation, development, obtaining or conception, and Executive shall
(i) promptly disclose to the Company any such Intellectual Property or
Technology or any viable business opportunity presented by a third party to
Executive during the Term and which the Company has not rejected and
(ii) execute and deliver to the Company, without additional compensation, such
instruments (such as assignments of any Intellectual Property to the Company) as
the Company may require from time to time to evidence its ownership of any such
Intellectual Property or Technology or business opportunity. For purposes of
this Agreement, (x) the term “Intellectual Property” shall mean and include

 

6



--------------------------------------------------------------------------------

any and all trademarks, trade names, service marks, service names, patents,
copyrights and applications therefor and (y) the term “Technology” shall mean
and include any and all trade secrets, proprietary information, inventions,
discoveries, know-how, formulae, processes and procedures.

(vii) Non-disparagement. During the Term and at all times thereafter, unless as
required by law, including through a valid subpoena, Executive shall not make,
or cause to be made, any statement or communicate any information (whether oral
or written) that disparages or reflects negatively on the Company or its
Affiliates, officers, directors, board members, investors, shareholders, agents
or employees.

(viii) Response to Legal Process. During the Term and for twelve (12) months
thereafter, Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought, and shall
assist such counsel with his or her reasonable requests in resisting or
otherwise responding to such process.

(ix) Notice Pursuant to Defend Trade Secrets Act. Notwithstanding any provision
of this Agreement prohibiting the disclosure of trade secrets or other
Confidential Information, Executive understands that Executive may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney representing Executive, and (B) solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, if Executive files a lawsuit or other court proceeding
against the Company for retaliating against Executive for reporting a suspected
violation of law, Executive may disclose the trade secret to the attorney
representing Executive and use the trade secret in the court proceeding, so long
as Executive files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

(x) Survival of Provisions. The provisions of this Section 4(a) shall survive
the termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction that any restriction in this Section 4(a) is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that jurisdiction, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that jurisdiction.

(xi) Injunctive Relief. Executive and the Company agree that the restrictions
contained in Sections 4(a) hereof are a reasonable and necessary protection of
the immediate interests on the Company, that any violation of these restrictions
would cause substantial injury to the Company and that the Company would not
have entered into this Agreement without receiving the additional consideration
offered by Executive in binding himself to these restrictions. In the event of
the breach or threatened breach by

 

7



--------------------------------------------------------------------------------

Executive of any of such restrictions, the Company shall be entitled to apply to
any court of competent jurisdiction for an injunction restraining Executive for
such breach or threatened breach, including, but not limited to, a civil seizure
order under the Defend Trade Secrets Act; provided that the right of the Company
to apply for an injunction shall not be construed as prohibiting the Company
from pursuing any other available remedies for such breach or threatened breach.
In the event that, notwithstanding the foregoing, a restriction, or any portion
thereof, contained in Section 4(a) is deemed to be unreasonable by a court of
competent jurisdiction, whether due to the passage of time, change of
circumstances or otherwise, Executive and the Company agree that such
restriction, or portion thereof, shall be modified in order to make it
reasonable and shall be enforced accordingly.

(b) Company’s Obligations.

(i) Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date Executive terminates employment with the
Company (or such earlier date as may be required by applicable law): (i) any
portion of Executive’s Base Salary earned through Executive’s termination date
not theretofore paid; (ii) any expenses owed to Executive under Section 2(g)
above; (iii) any accrued but unused vacation pay owed to Executive pursuant to
Section 2(f) above; and (iv) any amount arising from Executive’s participation
in, or benefits under, any employee benefit plans, programs or arrangements
under Section 2(e) above, which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements.

(ii) Separation Benefits upon a Covered Termination Other Than During a Change
in Control Period. If Executive experiences a Covered Termination at any time
other than during a Change in Control Period, and if Executive executes and does
not revoke during any applicable revocation period a general release of all
claims against the Company and its Affiliates in a form acceptable to the
Company (a “Release of Claims”) within the sixty (60) day period immediately
following Executive’s Separation from Service and in compliance with applicable
law, following such Covered Termination, then in addition to any accrued
obligations payable under Section 4(b)(i) above, the Company shall provide
Executive with the following:

(A) Separation Pay. Six (6) months (the “Separation Pay Period”) of Executive’s
Base Salary in effect as of Executive’s termination date (the “Separation Pay”).
Such amount will be subject to applicable withholdings and payable in twelve
equal installments (the “Separation Pay Installments”) on the first regular
payroll date following the date the Release of Claims becomes effective and
irrevocable or if the payment is subject to Section 409A, the date set forth in
Section 10 hereof.

 

8



--------------------------------------------------------------------------------

(B) Bonus. Executive’s Target Bonus Amount in effect as of the termination date,
pro-rated based on the total number of days elapsed in the calendar year as of
the termination date, but only if, as of the date of Executive’s termination of
employment, the Company and Executive were “on target” to achieve all applicable
performance goals for such discretionary annual bonus as determined by the Board
or a committee of the Board in their reasonable discretion; plus any annual
discretionary bonus that the Company awarded to Executive in the year prior to
the termination but which Company still had not paid to Executive as of the
termination date. Such amount will be subject to applicable withholdings and
payable in a single lump sum cash payment on the first regular payroll date
following the date the Release of Claims becomes effective and irrevocable or if
the payment is subject to Section 409A, the date set forth in Section 10 hereof.

(C) Equity Awards. With respect to the then outstanding equity awards that
remain subject to vesting or other forfeiture restrictions as of the termination
date (the “Unvested Awards”): (i) seventy-five percent (75%) of the Unvested
Awards shall, as applicable, vest and have any forfeiture restrictions lapse, as
of the date the Release of Claims becomes effective and irrevocable; and
(ii) the remaining twenty-five percent (25%) of the Unvested Awards shall be
treated in accordance with the applicable terms of such awards; provided,
however, that if the equity award is subject to Section 409A and payable upon
vesting or lapse of restriction, as applicable, payment of such equity award
shall be made on the date set forth in Section 10 hereof.

(D) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an Affiliate
immediately prior to Executive’s date of termination pursuant to the provisions
of applicable law including, but not limited to, the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If
Executive elects to receive such continued healthcare coverage, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’ s covered dependents, less the amount of Executive’s monthly premium
contributions for such coverage prior to termination, for the period commencing
on the first day of the first full calendar month following the date the Release
of Claims becomes effective and irrevocable through the earlier of (i) the last
day of the twelve (12) full calendar months following the date the Release of
Claims becomes effective and irrevocable and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s). Executive shall notify the Company immediately
if Executive becomes covered by a group health plan of a subsequent employer.
After the Company ceases to pay premiums pursuant to this subsection, Executive
may, if eligible, elect to continue healthcare coverage at Executive’s expense
in accordance the provisions of COBRA or other applicable law.

 

9



--------------------------------------------------------------------------------

(iii) Separation Benefits upon a Covered Termination During a Change in Control
Period. If Executive experiences a Covered Termination during a Change in
Control Period, and if Executive executes and does not revoke during any
applicable revocation period a Release of Claims within a reasonable period of
time specified by the Company, following such Covered Termination, then in
addition to any accrued obligations payable under Section 4(b)(i) above, the
Company shall provide Executive with the following:

(A) Separation Pay. Twelve (12) months of Separation Pay. Such amount will be
subject to applicable withholdings and payable in twelve equal installments on
the first regular payroll date following the date the Release of Claims becomes
effective and irrevocable or if the payment is subject to Section 409A, the date
set forth in Section 10 hereof.

(B) Bonus. Executive’s Target Bonus Amount in effect as of the termination date;
plus any annual discretionary bonus that the Company awarded to Executive in the
year prior to the termination but which Company still had not paid to Executive
as of the termination date. Such amount will be subject to applicable
withholdings and payable in a single lump sum cash payment on the first regular
payroll date following the date the Release of Claims becomes effective and
irrevocable or if the payment is subject to Section 409A, the date set forth in
Section 10 hereof.

(C) Equity Awards. With respect to the Unvested Awards: (i) one-hundred percent
(100%) of the Unvested Awards shall, as applicable, vest and have any forfeiture
restrictions lapse, as of the date the Release of Claims becomes effective and
irrevocable; provided, however, that if the equity award is subject to
Section 409A and payable upon vesting or lapse of restriction, as applicable,
payment of such equity award shall be made on the date set forth in Section 10
hereof.

(D) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an Affiliate
immediately prior to Executive’s date of termination pursuant to the provisions
of applicable law including, but not limited to, the provisions of COBRA. If
Executive elects to receive such continued healthcare coverage, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’ s covered dependents, less the amount of Executive’s monthly premium
contributions for such coverage prior to termination, for the period commencing
on the first day of the first full calendar month following the date the Release
of Claims becomes effective and irrevocable through the earlier of (i) the last
day of the twelve (12) full calendar months following the date the Release of
Claims becomes effective and irrevocable and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s). Executive shall notify the Company immediately
if Executive becomes

 

10



--------------------------------------------------------------------------------

covered by a group health plan of a subsequent employer. After the Company
ceases to pay premiums pursuant to this subsection, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance the
provisions of COBRA or other applicable law.

(iv) No Other Severance. The provisions of this Section 4(b) shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, any severance plan of the Company.

(c) Release of Claims. The Company shall provide a form Release of Claims to
Executive within five (5) business days of Executive’s termination date.

(d) No Requirement to Mitigate; Separation Pay Offset; Survival.

(i) Executive shall not be required to mitigate the amount of any payment
provided for under this Agreement by seeking other employment or in any other
manner.

(ii) In the case of Covered Termination Other Than During a Change in Control
Period under Section 4(b)(ii)(A), if Executive accepts a Bona Fide Offer of
Employment (as defined below) from another Person during the Separation Pay
Period, Executive shall no longer be entitled to each of the twelve
(12) Separation Pay Installments under Section 4(b)(ii)(A). Instead, in addition
to the Separation Pay Installments Executive previously paid to Executive (and
in lieu of the Separation Pay Installments not yet paid):

(A) If Executive accepts a Bona Fide Offer of Employment on or before the six
(6) month anniversary of the commencement of the Separation Pay Period, then
Executive shall be entitled to an amount equal to six (6) months, less the
number of Separation Pay Installments previously paid to Executive; or

(B) If Executive accepts a Bona Fide Offer of Employment after the six (6) month
anniversary of the commencement of the Separation Pay Period, then Executive
shall not be entitled to receive any further Separation Pay Installments.

For the sake of clarity, under no circumstances shall Executive receive less
than six (6) months of Separation Pay in the case of a Covered Termination Other
Than During a Change in Control Period.

(iii) Executive shall notify the Company in writing of Executive’s acceptance of
a Bona Fide Offer of Employment within two (2) business days of such offer.
Executive further agrees that the compensation paid in connection with any such
Bona Find Offer of Employment will be negotiated in good faith and as the result
of arm’s-length bargaining and not with the effect of diminishing the Company’s
right to reduce the Separation Pay under this Agreement.

 

11



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary in this Agreement, the termination
of Executive’s employment shall not impair the rights or obligations of any
party.

5. Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following alternative forms of payment would maximize
Executive’s after-tax proceeds: (i) payment in full of the entire amount of the
Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that Executive receives that largest Payment possible without being subject to
the Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in
federal income taxes which could be obtained from a deduction of such state and
local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.

(a) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 5. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, group or
entity effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(b) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive at such time as requested
by the Company or Executive. If the independent registered public accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Payment, it shall furnish the
Company and Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.

 

12



--------------------------------------------------------------------------------

6. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the Chairman of the Compensation Committee of the Company.

8. Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Boston, Massachusetts,
conducted by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) under
the applicable JAMS employment rules. By agreeing to this arbitration procedure,
both Executive and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(ii) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to award any or all remedies that Executive or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS’ arbitration
fees in excess of the amount of court fees that would be required if the dispute
were decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute over intellectual property rights by Court action
instead of arbitration.

 

13



--------------------------------------------------------------------------------

9. Miscellaneous Provisions.

(a) Withholdings and Offsets. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. This Agreement represents the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
arrangements and understandings regarding same, including, without limitation,
any severance plan of the Company.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.

(e) Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the intention of the parties hereto with
respect to the invalid or unenforceable term or provision.

(f) Interpretation; Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with, Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement. The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

(g) Representations; Warranties. Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

10. Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Company determines that any provision of this
Agreement would cause Executive to incur any additional tax or interest under
Section 409A (with specificity as to the reason therefor), the Company and
Executive shall take commercially reasonable efforts to reform such provision to
try to comply with or be exempt from Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Company
of the applicable provision without violating the provisions of Section 409A.

(a) Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount that is subject to Section 409A of the Code shall be
payable pursuant to Section 4 unless Executive’s termination of employment
constitutes a “separation from service” with the Company within the meaning of
Section 409A (“Separation from Service”) and, except as provided under
Section 10(b) of this Agreement, any such amount shall be paid, or in the case
of installments, commence payment, on the sixtieth (60th) day following
Executive’s Separation from Service. Any installment payments that would have
been made to Executive during the sixty (60) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the sixtieth (60th) day following Executive’s Separation from
Service and the remaining payments shall be made as provided in this Agreement.

(b) Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first day of the seventh month following the date of the Executive’s
separation from service, all payments deferred pursuant to this Section 10(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

 

15



--------------------------------------------------------------------------------

(c) Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(d) Installments. For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

11. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Affiliates. “Affiliates” means any of the Company’s subsidiaries or joint
ventures currently existing or which shall be established during Executive’s
employment by the Company.

(b) Bona Fide Offer of Employment. “Bona Fide Offer of Employment” means an
offer to provide services in any capacity to another Person that during the
first twelve (12) months of providing such services shall entitle Executive to
earn a base salary that equals or exceeds Executive’s annual Base Salary in
effect as of his termination date.

(c) Cause. “Cause” means the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (i) Executive’s commission of any felony or any crime involving
fraud, dishonesty or moral turpitude under the laws of the United States or any
state thereof; (ii) Executive’s attempted commission of, or participation in, a
fraud against the Company; (iii) Executive’s material violation of any contract
or agreement between Executive and the Company or of any statutory duty owed to
the Company, including this Agreement; (iv) Executive’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) Executive’s gross misconduct.

(d) Change in Control. “Change in Control” means:

Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by the
Company or its Affiliates or by any employee benefit plan of the Company)
pursuant to a transaction or a series of related transactions which the Board of
Directors does not approve; or

 

16



--------------------------------------------------------------------------------

Merger/Sale of Assets. (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval Notwithstanding the foregoing, a “Change in Control” must
also constitute a “change in control event” as defined in Treasury Regulation
§1.409A-3(i)(5).

(e) Change in Control Period. “Change in Control Period” means the period
beginning with the agreement which if consummated is a Change in Control and
ending twelve (12) months after the effective date of a Change in Control.

(f) Covered Termination. “Covered Termination” shall mean the termination of
Executive’s employment (i) by the Company other than for Cause, or (ii) by
Executive for Good Reason.

(g) Competing Entity. “Competing Entity” shall mean any person or entity which
is engaged in any phase of the business of developing, manufacturing and
marketing of products which compete with the Company and/or any of its
Affiliates.

(h) Competing Position. “Competing Position” shall mean engaging, directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any Competing Entity.

(i) Good Reason. “Good Reason” means Executive’s resignation from all positions
he or she then holds with the Company if, without Executive’s consent: (i) (A)
there is a material diminution in Executive’s duties and responsibilities with
the Company or in job title; (B) there is a material reduction of Executive’s
base salary; provided, however, that a material reduction in Executive’s base
salary pursuant to a salary reduction program affecting all or substantially all
of the employees of the Company and that does not adversely affect Executive to
a greater extent than other similarly situated employees shall not constitute
Good Reason; or (C) Executive is required to relocate Executive’s primary work
location to a facility or location that would increase Executive’s one-way
commute distance by more than fifty (50) miles from Executive’s primary work
location as of immediately prior to such change, (ii) Executive provides written
notice outlining such conditions, acts or omissions to the Company within thirty
(30) days immediately following such material change or reduction, (iii) such
material change or reduction is not remedied by the Company within thirty
(30) days following the Company’s receipt of such written notice and
(iv) Executive’s resignation is effective not later than thirty (30) days after
the expiration of such thirty (30) day cure period.

 

17



--------------------------------------------------------------------------------

(j) Good Standing. “Good Standing” means that Executive remains actively
employed and (i) has not been given notice of the termination of employment;
(ii) has not given notice of resignation or resigned; (iii) is not suspended by
the Company for violation of its material policies and/or procedures and (iv) is
not under investigation for conduct that could, in the Company’s good faith
determination, result in a suspension or termination for Cause.

(k) “Person” means without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

(Signature page follows)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

Pieris Pharmaceuticals, Inc. By:  

/s/ Stephen S. Yoder

Name:   Stephen Yoder Title:   Chief Executive Officer EXECUTIVE By:  

/s/ Allan Reine

Name:   Allan Reine

 

19